Title: To George Washington from John Fitzgerald, 3 August 1793
From: Fitzgerald, John
To: Washington, George



Sir
Alexandria [Va.] Augt 3d 1793

I was duly honor’d by the receipt of your letter of the 19 past & would have answer’d it in course had Mr Moore been in town It was only Yesterday I could go into the business with him, & upon going to examine the house found a Woman of the name of Jackson with a family of Children in it—she told me her Husband was gone to Boston & that she did not expect his return in less than three weeks, on telling her my business, she said they had rented it at ten Pounds ⅌ Ann: from Mr Whiting & that the Rent was to be laid out in repairs of the house—I asked how many Years it was rented for, & if she could produce any Contract in Writing, both of which she seemed ignorant of The House Stable & fencing are in a most ruinous State and yet I really dont see what can be done untill this man’s return, he is the same who once spoke to you at the Hay Scales when I happen’d to be present, and I remember made great promises about repairs to be made by him in Compensation for his having lived so long rent free I cannot Imagine that Mr Whiting could make an agreement so much to your disadvantage, as a repair of Ten Pounds a Year could be of very little advantage to the place supposing it honestly & Judiciously expended (which is not to be expected from the extreme poverty of the people) and would be at the end of any term much worse than at present, without any intermediate benefit I shall make every enquiry into the matter on the Mans return, & if he has not a written agreement am of opinion he ought to be dispossess’d as soon as possible, & I

think I can rent it to one who can be depended on to make the necessary repairs & pay a small rent beside for the term of four or five years.
I told Mr Moore that I thought the repairs woud be too much for him to undertake, nor did I think him a fit person for it When your leisure will admit I will expect a line from you on this subject & I flatter myself that I need not assure you that I will take the greatest pleasure in doing any thing at this place which is in my power, for your Interest Colo. Gilpin & I according to custom have been two days this week on the Examination of Potomac Accots previous to the meeting of the Subscribers on Monday next £83 Sterlg has been call’d for & we find about £4.500 Curry on hand & upwards of £9000 in delinquincies, the Canal & Locks at the little Falls going on very well. with sentiments of the strongest personal esteem & Consideration I have the honor to be Sir Your mo. Obedt Servant

John Fitzgerald

